V115th CONGRESS1st SessionH. R. 616IN THE HOUSE OF REPRESENTATIVESJanuary 23, 2017Mr. Smith of New Jersey introduced the following bill; which was referred to the Committee on the JudiciaryA BILLFor the relief of certain aliens who were aboard the Golden Venture. 
1.Adjustment of status for certain aliens who were aboard the golden venture
(a)In generalNotwithstanding subsections (a) and (b) of section 201 of the Immigration and Nationality Act (8 U.S.C. 1151), the Secretary of Homeland Security shall adjust the status of each alien referred to in subsection (b) to that of an alien lawfully admitted for permanent residence, if the alien— (1)applies for such adjustment;
(2)has been physically present in the United States for at least 1 year and is physically present in the United States on the date the application for such adjustment is filed; (3)is admissible to the United States as an immigrant under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.), except that, for the purposes of determining admissibility under this paragraph, the grounds for inadmissibility specified in paragraphs (4), (5), and (7)(A) and subparagraphs (A), (D), and (E) of paragraph (6) of section 212(a) of the Immigration and Nationality Act (8 U.S.C. 1182(a)) shall not apply; and
(4)pays a fee (determined by the Secretary of Homeland Security) for the processing of such application. (b)Aliens eligible for adjustment of statusThe adjustment of status provided for under subsection (a) shall apply to the following aliens:
(1)Zhu Zhai Yong. (2)Dong Su Gi.
(3)Zhou Xin Siong. (4)Zheng Shi Ji.
(5)Liu Bao Jin. (6)Lin Yeng Ming.
(7)Zou Xue Can. (8)Liu Jia Wen.
(9)Cheng Son Ching. (10)Chen Xue Dian.
(11)Dek Fun Lin. (12)Wang Dar Hua.
(13)Lin Rui Kang. (14)Dong Sou Xing.
(15)Ni Zhou Hua. (c)Offset in number of visas availableUpon each granting to an alien of the status of having been lawfully admitted for permanent residence under this section, the Secretary of State shall instruct the proper officer to reduce by 1, during the current or next following fiscal year, the total number of immigrant visas that are made available to natives of the country of the alien’s birth under section 203(a) of the Immigration and Nationality Act (8 U.S.C. 1153(a)) or, if applicable, the total number of immigrant visas that are made available to natives of the country of the alien’s birth under section 202(e) of such Act (8 U.S.C. 1152(e)).
(d)Application of Immigration and Nationality Act provisionsThe definitions contained in the Immigration and Nationality Act (8 U.S.C. 1101 et seq.) shall apply in the administration of this section. The fact that an alien may be eligible to be granted the status of having been lawfully admitted for permanent residence under this section shall not preclude the alien from seeking such status under any other provision of law for which the alien may be eligible. 